Exhibit 10.59

Summary Compensation for Non-Employee Directors

PC Connection, Inc.’s (the “Company’s”) non-employee directors currently consist
of: (i) Bruce Barone; (ii) Joseph Baute; and (iii) Donald Weatherson. In 2007,
non-employee directors of the Company received an annual retainer. In addition
to this retainer, non-employee directors were entitled to receive a fee for each
regularly scheduled board meeting attended and a fee for each committee meeting
attended. The table below sets forth the annual retainer, per board meeting fees
and per committee meeting fees paid to our non-employee directors in 2007:

 

Director

   Annual Retainer(1)    Fee Per Board
Meeting Attended    Fee Per Committee
Meeting Attended

Bruce Barone

   $36,000    $1,500    $1,500

Joseph Baute

   $36,000    $1,500    $1,500

Donald Weatherson

   $36,000    $1,500    $1,500

 

(1) In addition, the non-employee directors receive reimbursement for all
reasonable expenses incurred in attending board and committee meetings.